  Case 1:19-cv-00434-CFC-CJB Document 252 Filed 08/24/20 Page 1 of 10 PageID #: 15669




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

           PHARMACYCLICS LLC and            )
            JANSSEN BIOTECH, INC.,          )
                                            )
                    Plaintiffs,             )
                                            )
                        v.                  )
                                            )    C.A. No. 18-192 (CFC) (CJB)
             CIPLA LIMITED, et al.,         )    (Consolidated)
                                            )
                   Defendants.              )    REDACTED -
                                            )    PUBLIC FILING
                                            )
           PHARMACYCLICS LLC and            )
            JANSSEN BIOTECH, INC.,          )
                                            )
                    Plaintiffs,             )    C.A. No. 19-434 (CFC) (CJB)
                                            )
                        v.                  )
                                                 REDACTED -
                                            )
        ALVOGEN PINE BROOK LLC and               PUBLIC FILING
                                            )
           NATCO PHARMA LTD.,               )
                                            )
                   Defendants.
                                            )
                                            )

       PLAINTIFFS’ RESPONSIVE LETTER BRIEF IN OPPOSITION TO DEFENDANTS’
                 MOTION TO STRIKE PLAINTIFFS’ EXPERT OPINIONS




Original Filing Date: August 17, 2020
Redacted Filing Date: August 24, 2020
Case 1:19-cv-00434-CFC-CJB Document 252 Filed 08/24/20 Page 2 of 10 PageID #: 15670




   Dear Judge Burke:

           Defendants Alvogen and Zydus (collectively “Defendants”) seek to exclude hundreds of
   pages of Plaintiffs’ experts’ validity opinions as purportedly “untimely,” even though they were
   served in compliance with the Scheduling Order. Defendants’ complaint, in essence, is that the
   substance of Plaintiffs’ expert reports on validity was not adequately set forth during fact discovery
   in response to Defendants’ interrogatories. Defendants’ motion lacks merit. It fails for at least five
   independent reasons and should be denied.

           First, Plaintiffs’ detailed interrogatory responses were more than sufficient to put
   Defendants on notice of the positions Plaintiffs would advance in expert discovery, as well as the
   supporting facts. See Ex. A, Pls.’ Fifth Suppl. Resp. to Defs.’ 1st Set of Joint Interrogs. (Feb. 10,
   2020); Ex. B, Pls.’ 1st Suppl. Resp. to Alvogen’s 1st Set of Interrogs. (Dec. 20, 2019). Plaintiffs
   were not required in their interrogatories to recite chapter-and-verse the content of their expert
   reports—especially rebuttal reports—as a party may provide narrative responses to interrogatories
   and “later develop its responses in the context of its expert reports.” Power Integrations, Inc. v.
   Fairchild Semiconductor Int’l, C.A. No. 04-1371-JJF, 2005 WL 8136574, at *2 (D. Del. Oct. 11,
   2005). That Plaintiffs’ expert reports offer additional detail beyond, and elaborate on, their
   interrogatory responses is not improper—if it were, expert reports would be superfluous.

          Second, the vast majority of the opinions Defendants challenge respond to invalidity
   arguments that Defendants did not disclose until after the close of fact discovery, either in their
   January 30, 2020 final invalidity contentions—served just a month before opening expert reports
   were originally due—or in their opening expert reports.1 Plaintiffs could not have provided rebuttal
   contentions before Defendants disclosed their invalidity contentions. See Lambda Optical Sols.,
   LLC v. Alcatel-Lucent USA Inc., C.A. No. 10-487-RGA-CJB, 2013 WL 1776104, at *9 (D. Del.
   Apr. 17, 2013) (plaintiff not entitled to interrogatory response regarding non-infringement
   contentions until after serving infringement contentions). Plaintiffs properly responded to these
   new theories in their expert reports.

           Third, the opinions in Plaintiffs’ rebuttal reports that Defendants seek to strike are proper
   rebuttal of Defendants’ experts’ invalidity opinions and are therefore neither untimely nor
   prejudicial. A “rebuttal is proper if the intent is to rebut evidence on the same subject matter
   identified by the opposing party’s expert report,” and it “‘may cite new evidence and data so long
   as the new evidence and data is offered to directly contradict or rebut the opposing party’s expert.’”
   Astellas Pharma Inc. v. Actavis Elizabeth LLC, C.A. No. 16-905-JFB-CJB, 2019 WL 2265570, at
   *2 (D. Del. May 13, 2019) (quoting Withrow v. Spears, 967 F. Supp. 2d 982, 1001–02 (D. Del.
   2013)).

           Fourth, even if Plaintiffs’ disclosures were deficient (and they were not), Defendants fail
   to offer any concrete example of prejudice caused by the alleged deficiency. Rather, they merely

   1
     Opening reports were originally due on February 28, 2020; however, on February 28, the parties
   stipulated to extend the deadline for service of opening reports. See D.I. 355, C.A. 18-192;
   D.I. 175, C.A. 19-434.
   (continued…)



                                                     1
Case 1:19-cv-00434-CFC-CJB Document 252 Filed 08/24/20 Page 3 of 10 PageID #: 15671




   reiterate their allegation of untimely disclosure and assert that they were “forced” to “scramble to
   have an expert respond in an effort to preserve an expert opinion.” Defs.’ Ltr. Br. at 5 (D.I. 438)2
   (quoting Galderma Labs., L.P. v. Amneal Pharms., LLC, C.A. No. 16-207-LPS, 2018 WL 508876,
   at *2 (D. Del. Jan. 22, 2018)). But this is not evidence of prejudice, and in fact, Defendants were
   not prejudiced. Defendants had the opportunity to carefully review Plaintiffs’ expert reports, have
   their own experts prepare reports responding thereto, and depose Plaintiffs’ experts.

           Fifth, to the extent Defendants believed that Plaintiffs’ interrogatory responses were
   inadequate, the proper recourse was a motion to compel, not a belated motion to strike. As this
   Court noted in a similar context, “to the extent that Defendants were unsatisfied with Plaintiffs’
   responses [to interrogatories regarding validity contentions], they could have filed a motion to
   compel a more complete or narrow response.” Ex. EE, Astellas Pharma, C.A. No. 16-905-JFB-
   CJB, D.I. 438 at 5 (D. Del. May 15, 2019); see also Ex. FF, Integra LifeSciences Corp. v.
   HyperBranch Med. Tech., Inc., C.A. No. 15-819-LPS-CJB, D.I. 458 (oral order) (D. Del. Dec. 14,
   2017) (“If Defendant was not satisfied with Plaintiffs’ answer [to interrogatory regarding validity
   positions], Defendant could have taken up the issue during the discovery period.”). Defendants
   contend they began alleging certain purported deficiencies in December 2019 (just before the close
   of fact discovery), see, e.g., Defs.’ Ltr. Br. at 3, but offer no explanation for their failure to raise
   any of these alleged deficiencies with the Court in the eight months that have passed.

           In short, Defendants are not entitled to the “extreme sanction” they seek, as they have failed
   to show even a “slight deviation from pre-trial notice requirements” or “slight prejudice” flowing
   therefrom—let alone the sort of clear and substantial discovery violation that might support a
   motion to strike. Ex. GG, Wyeth Holdings Corp. et al. v. Sandoz, Inc., C.A. No. 09-955-RGA-
   CJB, D.I. 115-1 at 5 (D. Del. Mar. 14, 2012) (quoting In re Paoli R.R. Yard PCB Litig., 35 F.3d
   717, 791–92 (3d Cir. 1994)). Although the foregoing reasons are sufficient to show that
   Defendants’ motion fails, as discussed more fully below, Defendants’ arguments are also replete
   with mischaracterizations of Plaintiffs’ expert reports, interrogatory responses, and the course of
   discovery in this case.

           Defendants’ letter does not indicate with specificity what it seeks to strike, or demonstrate
   that Plaintiffs’ opinions were not disclosed. Plaintiffs address representative examples of
   Defendants’ arguments, which are so broad and non-specific as to make a comprehensive and
   particularized rebuttal impossible. However, if Defendants provide more specific detail or
   argument, Plaintiffs should be afforded an opportunity to respond.

           A.      Dr. Rule’s rebuttal report and Dr. Buggy’s declaration do not introduce new
   or untimely opinions.3 Defendants assert that Dr. Rule’s opinion that three of Defendants’
   invalidity references (Advani 2010, Roth 2010, and December 2009 Press Release) are not prior

   2
     Unless otherwise noted, D.I. numbers are to the docket in C.A. No. 18-192.
   3
     Defendants incorrectly characterize this dispute as one of “antedating” and cite case law
   regarding the burden of proving an earlier conception date. The issue is whether the references are
   the inventor’s own work, and thus not prior art. Should the Court accept Defendants’ “antedating”
   characterization, it should nonetheless deny the motion to strike. See, e.g., EMC Corp. v. Pure
   Storage Inc., 154 F. Supp. 3d 81, 100–03 (D. Del. 2016) (permitting co-inventor and expert
   declarations supporting prior conception and reduction to practice).


                                                      2
Case 1:19-cv-00434-CFC-CJB Document 252 Filed 08/24/20 Page 4 of 10 PageID #: 15672




   art is untimely. However, Plaintiffs’ interrogatory responses disputed that Defendants’ asserted
   references were prior art and that Defendants had established them as such. See, e.g., Ex. B, Pls.’
   1st Suppl. Resp. to Alvogen’s 1st Set of Interrogs. No. 8 (Dec. 20, 2019), at 11–13; Ex. A, Pls.’
   5th Suppl. Resp. to Defs.’ 1st Set of Joint Interrogs. No. 1 (Feb. 10, 2020), at 2–5 (Oct. 22, 2018
   response and Mar. 15, 2019 first supplemental response). In their responses, Plaintiffs also
   provided information regarding the proper June 2010 priority date of the ’090 Patent. Ex. A, Pls.’
   5th Suppl. Resp. to Defs.’ 1st Set of Joint Interrogs. No. 3 at 76. Plaintiffs also listed Dr. Buggy
   on their Paragraph 3 disclosures as having information regarding the ’090 Patent, and produced
   numerous documents concerning the research and development leading to the ’090 Patent and the
   three references at issue, including documents from third-party inventors David Loury and Gwen
   Fyfe. The facts underlying Dr. Buggy’s declaration were available to Defendants, who have now
   taken Dr. Buggy’s deposition twice and served two supplemental expert reports purportedly
   responding to his testimony.

           Defendants bear the burden of proving that their asserted invalidity references are prior art.
   See, e.g., Sandt Tech., Ltd. v. Resco Metal & Plastics Corp., 264 F.3d 1344, 1350 (Fed. Cir. 2001);
   Pls.’ Disc. Dispute Ltr. (July 30, 2020), D.I. 427 at 1.4 Alvogen did not even identify Advani 2010
   or Roth 2010 until after the close of fact discovery, and only then did so in the context of a 16-
   reference obviousness combination without any explanation as to why the references are prior art.
   Compare Ex. Y, Alvogen’s Initial Invalidity Contentions (Aug. 28, 2019), at 81–83 with Ex. U,
   Alvogen’s Final Non-Honigberg Patents Invalidity Contentions (Jan. 30, 2020), at 90–97. Zydus
   did not provide a single obviousness combination for the ’090 Patent in its contentions, stating
   only “The Prior Art Renders Obvious Claim 2 of the ’090 Patent.” Ex. C, Defs.’ Initial Invalidity
   Contentions (Nov. 5, 2018), at 144–48; Ex. D, Defs.’ Final Invalidity Contentions (Jan. 30, 2020),
   at 79–84.5 Despite the paucity of Defendants’ disclosures, Plaintiffs provided robust responses to
   Defendants’ invalidity theories. And although Defendants state that Zydus’s initial contentions put
   Plaintiffs on notice regarding “Defendants’ position as to why the references in the Buggy
   Declaration are invalidating prior art,” Defs.’ Ltr. Br. at 2, that section of their contentions
   addressed seven different patents in two different families with different priority dates, and
   provided no specific information at all as to the ’090 Patent. See Ex. C, Defs.’ Initial Invalidity
   Contentions (Nov. 5, 2018), at 46–59 (identifying “Method Patents”), 116–39 (summary of the
   “[p]rior art to the Method Patents”). In sum, Plaintiffs provided detailed information regarding the
   facts and their positions related to these references, despite Defendants’ failure to articulate their
   obviousness theories until expert discovery.

          In addition, there is no prejudice resulting from Plaintiffs’ (timely) response to Defendants’
   (untimely) invalidity theories.6 Defendants have now taken a second deposition of Dr. Buggy and

   4
     The corroboration of Dr. Buggy’s declaration required by Sandt is also evidenced by Plaintiffs’
   documents and deposition testimony.
   5
     Indeed, Zydus’s obviousness theory set forth in its opening report still lacked specificity and
   included an 11-reference combination. See Ex. CC, Oleksowicz Opening Rpt. ¶¶ 79–99, 115–33.
   6
     Defendants’ complaint that Dr. Buggy has untimely provided information he is able to provide
   at trial is unjustified. Plaintiffs should not be penalized for synthesizing and presenting such
   information well in advance of trial.
   (continued…)



                                                     3
Case 1:19-cv-00434-CFC-CJB Document 252 Filed 08/24/20 Page 5 of 10 PageID #: 15673




   responded in four expert reports to Dr. Rule’s rebuttal report and Dr. Buggy’s declaration.7
   Defendants argue that “extensive discovery” is still needed, but they have already questioned Drs.
   Buggy and Loury at length, including on the three references at issue, as well as Dr. Advani’s and
   Dr. Hamdy’s respective roles in clinical trials. See, e.g., Ex. E, Buggy Tr. (Nov. 1, 2019), at 77:2–
   24, 133:1–134:14. Defendants subpoenaed Dr. Fyfe during fact discovery, but cancelled the
   deposition at the last minute.8 Defendants’ failure to take depositions of other inventors or
   researchers—all of whom are third parties—during fact discovery is their fault alone. See Pls.’
   Disc. Dispute Ltr. (July 30, 2020), D.I. 427 at 2–4 (describing Defendants’ ample opportunity to
   seek third-party discovery).

           B.      Plaintiffs timely disclosed their positions on objective indicia of non-
   obviousness. Alvogen and Zydus point to hundreds of pages of expert reports with blanket
   assertions that the sections relating to objective indicia should be indiscriminately stricken, even
   going as far as urging the court to strike sections of expert reports discussing legal standards. See,
   e.g., Ex. F, Rule Opening Rpt., ¶¶ 28–29, 37–43; Ex. G, Rule Rebuttal Rpt., ¶¶ 17, 20; Ex. H,
   Myerson Opening Rpt., ¶¶ 87–92; Ex. I, Drover Opening Rpt. ¶¶ 8–9, 30–33. Alvogen and Zydus
   even seek to strike sections discussing patents and claims not asserted against either of them. See
   Ex. J, Williams Capsule Opening Rpt.; Ex. K, Williams Capsule Reply Rpt.; Ex. L, Cooke Opening
   Rpt., ¶¶ 2, 4, 26–28, 40–45, 280–334; Ex. M, Cooke Reply Rpt., ¶¶ 4–5, 34–64. There is no basis
   to strike these or any other portions of Plaintiffs’ expert reports.

            It is unclear which specific “secondary considerations theories, facts, and arguments”
   Defendants contend were not properly disclosed. See Defs.’ Ltr. Br. at 3. Given the lack of
   specificity, this argument should be deemed waived, as it is too general to fairly respond. In any
   event, Plaintiffs’ interrogatory responses provided more than adequate disclosure. Plaintiffs
   provided detailed information regarding objective indicia of non-obviousness in their responses to
   Defendants’ interrogatories. Ex. A, Pls.’ 5th Suppl. Resp. to Defs.’ 1st Set of Joint Interrogs. No.
   1, at 49–72; Ex. B, Pls.’ 1st Suppl. Resp. to Alvogen’s 1st Set of Interrogs. No. 8, at 26–27. These
   responses explained that “Plaintiffs may rely upon objective indicia of non-obviousness, including
   evidence of skepticism, teaching away, failure of others, long-felt but unmet need, unexpected
   results, acclaim or praise, recognition in the industry, licensing, commercial success, and copying”
   to “support the non-obviousness of the Asserted Patents, all of which are embodied in Plaintiffs’
   drug product, Imbruvica® (ibrutinib) and methods of treatment using the same.” Ex. A, Pls.’ 5th
   Suppl. Resp. to Defs.’ 1st Set of Joint Interrogs. No. 1, at 49. Further, Plaintiffs’ interrogatory
   responses include, by way of example, the following disclosures:




   7
     In addition to their reply reports, Alvogen and Zydus each served a supplemental report after
   Dr. Buggy’s second deposition.
   8
     On December 17, 2019, Dr. Loury was deposed in his personal capacity and as a 30(b)(6) witness
   regarding “the research and development leading to the claimed inventions of the ’090 . . .
   Patent[].” Ex. N, 30(b)(6) Designation Ltr. (Nov. 6, 2019), at 3. Dr. Fyfe’s deposition was
   scheduled for December 11, 2019, but Defendants chose not to go forward with it. Ex. O, Dec. 10,
   2019 Emails. In fact, Plaintiffs’ counsel had flown to California for that deposition when
   Defendants cancelled it.


                                                     4
Case 1:19-cv-00434-CFC-CJB Document 252 Filed 08/24/20 Page 6 of 10 PageID #: 15674




      Long-felt need. Plaintiffs’ interrogatory responses disclosed that there was a long-felt need for
       new and improved therapies for the claimed cancers of the method of treatment patents,
       including mantle cell lymphoma (“MCL”). Ex. A at 40. At the time of the invention, treatments
       for relapsed and refractory MCL “were associated with significant toxicities,” and had “low
       medians for progression-free survival.” Id. at 51.

      Unexpected results. Plaintiffs’ interrogatory responses stated that Imbruvica proved to be a
       surprisingly “safe, effective, well-tolerated, and non-toxic treatment.” Id. at 53. For MCL
       specifically, ibrutinib produced “unprecedented response rates,” and responses that were also
       “durable, with a median duration of response of 17.5 months and median progression free
       survival of 13.9 months.” Id. at 55.

      Skepticism and teaching away. Plaintiffs’ interrogatory responses disclosed that clinicians and
       pharmaceutical companies were initially skeptical of ibrutinib because “it irreversibly inhibited
       BTK and because it contained a Michael acceptor.” Id. at 49. Irreversible inhibitors were
       “generally avoided in drug development because of the high risk of toxicity and adverse
       reactions.” Id. The interrogatory responses further explained the skepticism toward BTK as a
       target because of concerns that patients would experience symptoms similar to patients with
       XLA, a genetic BTK disorder, including “weakened immunity to bacterial and viral
       infections.” Id. Moreover, for the tablet formulation, Plaintiffs explained that a skilled artisan
       would have been “skeptical that one could successfully develop a high drug load tablet
       formulation of ibrutinib” as ibrutinib is “nearly insoluble” and has a low bioavailability. Ex. B
       at 26–27.

      Praise. Plaintiffs’ interrogatory responses disclosed that Pharmacyclics won multiple awards
       for the development of ibrutinib, including the American Chemical Society’s Heroes of
       Chemistry Award. Ex. A at 64. As to the tablet formulation, Plaintiffs’ interrogatory responses
       explained that Imbruvica tablet formulations “enabled patients to take the entire 420 mg or 560
       mg dose in a single tablet,” and that praise for the “reduction in ‘pill burden’ from high load
       tablet formulations” was evidence of non-obviousness. Ex. B at 27.

           Moreover, contrary to Defendants’ assertion, Plaintiffs explained that Imbruvica capsules
   and tablets are commercial embodiments of the asserted claims in their response to Defendants’
   interrogatories. Ex. A at 49, 67–72; Ex. B at 26.

           Defendants quibble with the level of detail in Plaintiffs’ interrogatory responses. However,
   if Defendants wanted more detail from the interrogatory responses, they could have moved to
   compel. See Ex. HH, Integra Lifesciences Corp. v. Hyperbranch Med. Tech., Inc., C.A. No. 15-
   819-LPS-CJB, D.I. 448 at 10–12 (D. Del. Dec. 11, 2017). In any event, there was no prejudice to
   Defendants because Plaintiffs included these objective indicia opinions in the first round of expert
   reports, and Defendants’ experts responded to these opinions in their rebuttal reports. If Defendants
   had been surprised by any of the objective indicia opinions in Plaintiffs’ reports, they could have
   sought relief from the Court months ago. Instead, they waited to claim tardiness until after the
   parties invested enormous resources addressing these issues in multiple rounds of reports and more
   than twenty expert depositions.



                                                     5
Case 1:19-cv-00434-CFC-CJB Document 252 Filed 08/24/20 Page 7 of 10 PageID #: 15675




           C.      Defendants misstate Dr. Williams’s opinion regarding the ’857 Patent claims.
   Defendants apparently seek to strike opinions from Dr. Williams’s rebuttal report, asserting that
   Plaintiffs “disclosed a new interpretation of the ’857 Patent claims,” “contending for the first time
   that the ’857 Patent claims require ‘immediate release high-load solid tablet formulations.’” Defs.’
   Ltr. Br. at 3. But Dr. Williams’s rebuttal opinions are neither new nor inconsistent with Plaintiffs’
   long-standing position. Dr. Williams did not opine that the ’857 Patent claims “require” immediate
   release formulations. Rather, Dr. Williams’s rebuttal report distinguished the teachings of the
   “Goldstein” reference, explaining that Goldstein’s teachings are limited to delayed release
   formulations. He further explained that a POSA would not have combined this reference with other
   cited art because Goldstein does not teach (and indeed criticizes) immediate release. See, e.g., Ex.
   P, Williams Tablet Rebuttal Rpt. ¶ 164 (“[A] POSA would not have had a motivation to combine
   the teachings of Dr. Fassihi’s references with one another because the references teach entirely
   different formulation approaches and teach away from each other.”), ¶¶ 182–203



           Alvogen first disclosed the Goldstein reference in its final invalidity contentions after the
   close of fact discovery. Compare Ex. Y, Alvogen’s Initial Invalidity Contentions (Aug. 28, 2019),
   at 110–18, with Ex. U, Alvogen’s Final Non-Honigberg Patents Invalidity Contentions (Jan. 30,
   2020), at 166–206. However, neither of the ’857 Patent obviousness combinations Alvogen
   presented in Dr. Fassihi’s opening report were raised in those contentions. Thus, Dr. Williams’s
   rebuttal report was the first opportunity for Plaintiffs to address the Goldstein reference and
   Alvogen’s obviousness combinations. There is no prejudice, as Dr. Fassihi responded to
   Dr. Williams’s validity opinions in his reply report, and Defendants took Dr. Williams’s
   deposition. See, e.g., Ex. Q, Fassihi Reply Rpt. ¶¶ 99–100, 103.

           D.      There is no basis to strike Dr. Reider’s non-obviousness opinions. Defendants
   apparently seek to strike opinions from Dr. Reider’s rebuttal report concerning non-obviousness
   of the ’309, ’711, and ’091 Patents. Defendants’ request (to the extent Plaintiffs can decipher it) is
   puzzling because Plaintiffs’ interrogatory responses clearly disclosed the positions that Defendants
   now seek to strike. See Ex. S (chart identifying example disclosures by Plaintiffs).

           Dr. Reider’s opinions were timely: they directly and properly rebutted Dr. Lepore’s exact
   obviousness theories based on Hirst WO ’829 and other references—theories not disclosed to
   Plaintiffs until after the close of fact discovery. Defendants never even mentioned Mao 2001,
   Mahajan 1999, Vassilev 2004, Uckun 2002, and EP ’039 in their initial invalidity contentions
   related to the ’309, ’711, and ’091 Patents. See Ex. Y, Alvogen’s Initial Invalidity Contentions
   (Aug. 28, 2019), at 50–56, 74–77, 83–91; Ex. C, Defs.’ Initial Invalidity Contentions (Nov. 5,
   2018), at 99–101, 107–10, 112–13. That is why Defendants’ letter only cites their final invalidity
   contentions—served after the close of fact discovery—and an email from February 17 (just two

   9




                                                     6
Case 1:19-cv-00434-CFC-CJB Document 252 Filed 08/24/20 Page 8 of 10 PageID #: 15676




   weeks before opening expert reports were set to be served) asking Plaintiffs to respond to a host
   of new theories.10 Defs.’ Ltr. Br. at 4. Plaintiffs properly responded in expert discovery to
   Defendants’ theories. See Ex. EE, Astellas Pharma, C.A. No. 16-905-JFB-CJB, D.I. 438 at 6
   (D. Del. May 15, 2019) (“Defendants had to have anticipated that Plaintiffs’ Rebuttal Expert
   Reports regarding invalidity would say more than simply ‘Defendants’ experts are wrong.’”). Nor
   were Defendants prejudiced by Dr. Reider’s rebuttal to Defendants’ new obviousness arguments,
   as Dr. Lepore responded in his reply report to the very opinions Defendants now seek to strike.
   See, e.g., Ex. T, Lepore Reply Rpt., § XV.B.2–3 (responding to Dr. Reider’s WO ’829 and Hirst
   Compound A opinions); ¶¶ 127–38, 183 (responding to Dr. Reider’s analysis of Mao 2001);
   ¶¶ 184, 192 (responding to Dr. Reider’s opinions on Schindler 1999).

           E. Plaintiffs’ Section 112 and double-patenting responses are timely; Defendants’
   invalidity positions were a moving target through opening expert reports. Defendants miss
   the mark in asserting that Drs. Reider, Myerson, and Rule’s rebuttal reports contain untimely
   Section 112 and obviousness-type double patenting opinions. Defs.’ Ltr. Br. at 4. Once again,
   Defendants do not identify with any specificity which opinions were purportedly undisclosed, but
   instead indiscriminately cite to hundreds of pages of expert reports. Defendants are mistaken for
   multiple reasons. First, although Defendants now argue that Plaintiffs’ robust interrogatory
   responses were somehow insufficient to apprise them of Plaintiffs’ positions, Defendants made no
   such argument during fact discovery, nor moved to compel Plaintiffs to provide more expansive
   responses. See id. (citing e-mail from D. Hanna, sent two months after the close of fact discovery
   and just 2.5 weeks before service of Opening Expert Reports).

            Second, in offering the opinions that Defendants now challenge as untimely, Drs. Reider,
   Myerson, and Rule were responding to theories not adequately disclosed by Defendants until
   expert discovery. For example, Dr. Rule’s purportedly untimely rebuttal regarding § 112 and
   obviousness-type double patenting responded to opinions from Alvogen’s expert Dr. Grossbard,
   who advanced arguments that were not developed in invalidity contentions. Indeed, Alvogen’s
   initial contentions—the only contentions Alvogen served during fact discovery—did not contain
   a single § 112 theory related to the ’090 Patent. See Ex. Y, Alvogen’s Initial Invalidity
   Contentions (Aug. 28, 2019), at 81–83. Moreover, Alvogen’s obviousness-type double patenting
   section contained a single paragraph, with no analysis, based on three claims in two different
   patents. See id. at 83. In his opening report, Dr. Grossbard went far beyond the scope of these
   disclosures, including three wholly new § 112 challenges to the ’090 Patent, Ex. V, Grossbard
   Opening Rpt. ¶¶ 180–201, and providing 28 pages of obviousness type double patenting theories,
   based on a selection of “at least” 10 claims, id. ¶¶ 326–72. Plaintiffs responded to these greatly
   expanded theories at the first opportunity, i.e., in Dr. Rule’s rebuttal report.

          As with Dr. Grossbard, the opinions now advanced by Drs. Lepore (on behalf of Alvogen
   and Zydus) and Fassihi (on behalf of Alvogen) regarding the ’309, ’711, and ’091 Patents were
   not adequately disclosed during fact discovery. Dr. Lepore’s opening report went far beyond the

   10
     Defendants’ Final Contentions contain two combinations with over 20 references apiece for
   each of the ’309 Patent, ’711 Patent, and ’091 Patents. Ex. DD, Defs.’ Honigberg Patents Final
   Invalidity Contentions (Jan. 30, 2020), at 126–33, 194–95, 223–24. Defendants failed to inform
   Plaintiffs of their obviousness theories until expert discovery. They should not now be able to
   benefit from the shortcomings in their own contentions.


                                                   7
Case 1:19-cv-00434-CFC-CJB Document 252 Filed 08/24/20 Page 9 of 10 PageID #: 15677




   scope of Defendants’ invalidity contentions—including dozens of pages of additional written
   description, enablement, and indefiniteness theories for the ’309, ’711, and ’091 Patents. See Ex.
   X, Lepore Opening Rpt. ¶¶ 361–98, 452–73, 487–97, 499–505. Alvogen and Zydus’s initial
   invalidity contentions collectively contained less than two pages devoted to arguing that a single
   claim of the ’309 Patent is not enabled; a single paragraph that the term “compound” in the ’711
   Patent is indefinite; and no § 112 theories for the ’091 Patent. See Ex. C, Defs.’ Initial Invalidity
   Contentions (Nov. 5, 2018), at 100–01; Ex. Y, Alvogen’s Initial Invalidity Contentions (Aug. 28,
   2019), at 53–54, 76. Similarly, Dr. Fassihi’s opinions go far beyond the scope of Defendants’
   invalidity contentions, relying on Dr. Lepore’s opinions, while also advancing his own new
   indefiniteness theories for the ’309 and ’091 Patents. See Ex. W, Fassihi Opening Rpt. ¶¶ 436–47,
   461–62. Dr. Reider’s rebuttal opinions directly responded to these § 112 theories.

            There is also no basis to strike Dr. Myerson’s opinions, which are directly responsive to
   Defendants’ experts. Alvogen’s expert, Dr. Swift, offered numerous boilerplate opinions on § 112
   and obviousness-type double patenting for the ’753, ’455, and ’548 Patents, to which Dr. Myerson
   responded (to the extent there was analysis to which he could respond).11 However, Alvogen’s
   initial contentions (the only contentions it served during fact discovery) did not contain a single
   § 112 theory for these patents. Ex. Y, Alvogen’s Initial Invalidity Contentions (August 28, 2019),
   at 103–06, 118–20, 130–32. Moreover, the double patenting theories in Alvogen’s initial
   contentions were mere boilerplate—six paragraphs in total across the ’753, ’455, and ’548
   Patents—devoid of analysis sufficient to put Plaintiffs on notice of Alvogen’s actual invalidity
   theories. Id. Alvogen’s opening expert report went well beyond these disclosures, advancing 172
   paragraphs on double patenting and introducing a host of new references. Compare Ex. Z, Swift
   Opening Rpt., at ¶¶ 219–90, 343–95, 436–82, with Ex. Y, Alvogen’s Initial Invalidity Contentions
   (August 28, 2019), at 103–106, 118–120, 130–132.12 Zydus likewise made barely any effort to
   articulate a meaningful § 112 theory during fact discovery. Its initial contentions do not address
   the ’548 patent, and its supplemental contentions contained only three paragraphs. Ex. AA, Defs’
   Suppl. Invalidity Contentions, at 99–103. In stark contrast, Zydus served a 150-paragraph expert
   report on § 112 issues for the ’548 Patent. Compare Ex. BB, Steed Opening Rpt., with Ex. AA at
   99–103.

           Finally, there is no basis for Defendants to claim prejudice based on the rebuttal opinions
   of any of Plaintiffs’ experts. Indeed, Defendants submitted reply reports responding to precisely
   the opinions they now challenge—with no complaint of prejudice, surprise, or any impairment of
   their ability to prepare a response—and took depositions of Plaintiffs’ experts. If Defendants
   believed these opinions were untimely, they should have raised the issue and sought relief from
   the Court promptly upon receipt of Plaintiffs’ rebuttal reports. Waiting three months to complain
   of lateness or prejudice after reply reports and depositions—with trial approaching—rings hollow.




   11
      Defendants’ motion does not identify the ’140 Patent, but nevertheless identifies paragraphs to
   be stricken that address the ’140 Patent.
   12
      Alvogen’s initial contentions did not include double patenting contentions based on the ’309,
   ’711, ’403, ’079, or ’257 Patents, against any of the ’753, ’455, ’548, and ’140 Patents, or double
   patenting contentions based on the ’455 Patent against the ’753 Patent.

                                                    8
Case 1:19-cv-00434-CFC-CJB Document 252 Filed 08/24/20 Page 10 of 10 PageID #: 15678




                                              Respectfully,

                                              /s/ Jeremy A. Tigan

                                              Jeremy A. Tigan (#5239)



   Enclosures
   cc:    Clerk of the Court (w/encls.)
          Counsel of Record (by e-mail, w/encls.)




                                                    9
